Citation Nr: 1529104	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-27 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a stab wound to the liver.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from May 1980 to October 1980, and from August 1983 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2012, the Appellant testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Appellant's residuals of a stab wound to the liver were not present in service or until many years thereafter and are not related to service or to an incident of service origin.

2.  The preponderance of the evidence shows that the Appellant's hearing loss was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

3.  The preponderance of the evidence shows that the Appellant's tinnitus was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a stab wound to the liver have not been met.  38 U.S.C.A. §§ 1131, 1137, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303 (2014).
2.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1137, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 1137, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied by an October 2009 letter, sent to the Appellant prior to the May 2010 initial adjudication of the claims, which informed him of his duty and the VA's duty for obtaining evidence.  In addition, the October 2009 letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Appellant in the development of a claim.  This duty includes assisting the Appellant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Appellant's available service treatment and personnel records and lay statements have been obtained.  Additionally, per a January 2013 record, there are no Social Security Administration (SSA) records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

VA obtained a medical opinion germane to the Appellant's claimed bilateral hearing loss and tinnitus on appeal in August 2013.  The medical opinion report is adequate because the audiologist based her opinions upon consideration of the Appellant's prior medical history, and supported all conclusions with analyses that the Board could consider and weigh against any contrary opinions.  

A medical opinion regarding the Appellant's claimed residuals of a stab wound to the liver is not required because the record before the Board does not indicate that the disability had a causal connection to or was associated with his military service.  See 38 C.F.R. § 3.159(c)(4); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed.Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA provided the Appellant with a DRO hearing in September 2012.  Neither the Appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Appellant has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Appellant's claims, and no further assistance to develop evidence is required.

Analysis: Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Certain evidentiary presumptions-such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases that manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service-are provided by law to assist Veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  The advantages of these evidentiary presumptions do not extend to those whose service connection claim is based on a period of ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 44-45 (2010); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); Acciola v. Peake, 22 Vet. App. 320, 324 (2008); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.")

Here, a January 2013 response from the National Personnel Records Center (NPRC) confirms that the Appellant performed no active duty other than for training purposes.  Although the Appellant asserts in his September 2013 substantive appeal that "I was on active duty when these ailments happened," his assertion is outweighed by the more probative determinations of the service department which is charged with accurately maintaining such records.  See Soria v. Brown, 118 F.3d 747, 748 (Fed.Cir. 1997) (service department findings as to the Veteran's military service are conclusive and binding on VA.)  Therefore, as explained above, the aforementioned presumptions are inapplicable in this case.

With respect to the claim for service connection for hearing loss, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between the current hearing loss and a disability or injury suffered while in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Appellant contends in his September 2009 claim that his residuals of a stab wound to the liver happened in November 1980, and his hearing loss and tinnitus began in August 1980.  In an October 2009 statement, the Appellant stated that he was approached by three men while walking down a street, and one stabbed him while robbing him.  In a separate October 2009 statement, the Appellant stated that he continues to have pain and discomfort from the November 1980 stabbing.  He also attributed his tinnitus (ringing in his ears) and hearing loss to "exposure to traumatic noise" during service.

At his September 2012 DRO hearing, the Appellant reported that his liver wound was caused by a stabbing on a street in November 1983-three years after the November 1980 date which he had previously provided in his September 2009 claim and October 2009 statement.  See transcript, pp. 3-5.  He reported that he currently experiences such residuals of the stabbing as leg numbness, foot stiffness, headaches, lack of appetite, and nervousness.  Id., pp. 7-8.  With respect to evidence of the stabbing, the Appellant stated that the hospital informed him that it does not maintain records of the surgical treatment because it occurred too long ago.  Id., p. 10.  The Appellant also stated that his hearing loss and tinnitus began when he fired his weapons during basic training.  Id., pp. 11-12.

Additionally, the Appellant's sister, C.H., wrote in September 2010 that the Appellant was home for a Thanksgiving holiday weekend in 1983 when the stabbing occurred.
The Appellant's service treatment records do not include any diagnosis or findings of a stab wound to the liver (or any residuals thereof), hearing loss, or tinnitus.  In a May 1983 Report of Medical History, the Appellant stated that he did not have, and had never had, ear trouble, hearing loss, or liver trouble.

In a December 1983 Report of Medical Examination, a service clinician found that the Appellant had normal abdomen, viscera, and skin, as well as the following audiometric test results:

Dec. 1983


HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
5
LEFT
15
0
10
5
20

In August 2013, a VA examiner found that the Appellant had the following audiometric test results:

Aug. 2013


HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
30
30
LEFT
20
20
25
35
45

The Appellant had speech recognition scores, using the Maryland CNC Word List, of 96 percent in the right ear and 92 percent in the left ear.

The August 2013 VA examiner opined that it is less likely than not that the Appellant's hearing loss was caused by or a result of an event in service.  The examiner explained:

[The Appellant's claims file] indicates normal hearing through adjudicable test frequencies in both ears at the time of discharge from military service.  The Institute of Medicine Study (2005) entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus" revealed no scientific basis for delayed onset of hearing loss, therefore, hearing loss occurring after separation from military service cannot be due to events during military service.

The August 2013 VA examiner further opined that it is less likely than not that the Appellant's tinnitus was caused by or a result of an event in service.  The examiner explained that "Tinnitus related to noise exposure is known to have only immediate (ie: not delayed) onset.  Appellant reports a delay of onset greater than 20 years."

The audiological testing of record shows that the Appellant has no current right ear hearing loss disability, and, as such, there can be no valid claim for service connection for right ear hearing loss.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Specifically, because the Appellant's auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is not 40 decibels or greater; his auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are not 26 decibels or greater; and his speech recognition score using the Maryland CNC Test is not less than 94 percent, the Appellant's claimed right ear hearing loss is not a disability for the purposes of applying the laws administered by VA.  38 C.F.R. § 3.385.  Therefore, service connection for right ear hearing loss is not warranted.

With respect to left ear hearing loss, tinnitus, and residuals of a stab wound to the liver, the Board finds that the Appellant's statements that these disorders had their onset in service lack credibility because they are outweighed by more probative evidence to the contrary.  Specifically, the Appellant told VA in September 2009 and October 2009 statements that his residuals of a stab wound to the liver began in November 1980, and his hearing loss and tinnitus began in August 1980.  In his September 2012 testimony, the Appellant reported that he was stabbed in November 1983 and began experiencing hearing loss and tinnitus when he fired his weapons during basic training.  However, the Appellant's ACDUTRA December 1983 Report of Medical Examination found that the Appellant had normal abdomen, viscera, skin, and audiometric hearing test results.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).  Further, at this August 2013 VA examination, the Appellant reported that his hearing loss had its onset about 3 years ago (i.e., 2010), and his tinnitus had its onset about 5 years ago (i.e., 2008).

As a finder of fact, when considering whether lay evidence is credible, the Board may properly consider the internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Appellant, and the Appellant's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Here, because the Appellant's statements during the pendency of his claim are both internally inconsistent and inconsistent with the contemporaneous evidence of record, the Board finds that they lack credibility, and are thus outweighed by the contemporaneous Examination which show that symptoms of liver stabbing (including residuals thereof), hearing loss, and tinnitus were not present during service.

With respect to the claimed residuals of a stab wound to the liver, the Board finds that the most probative evidence of record shows that this stabbing occurred outside of his periods of ACDUTRA.  Specifically, irrespective of whether the Board accepts the November 1980 or the November 1983 date of the stabbing, the contemporaneous Report of Medical History was performed by a service clinician in December 1983.  As that clinician reported that the Appellant's abdomen, viscera, and skin were clinically normal, it follows that the Appellant had not been stabbed prior to December 1983.  Therefore, the Board finds that the liver injury occurred outside of service.

With respect to the claimed left ear hearing loss and tinnitus, the Board finds that the Appellant's contention that those disorders resulted from "exposure to traumatic noise" in service, including weapons fire during basic training, is outweighed by the more probative opinions of the September 2012 VA examiner, based on her greater medical training and expertise, and her persuasive citation and application of an Institute of Medicine Study.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).

In conclusion, the Board finds that the weight of the evidence is against the claims of service connection for residuals of a stab wound to the liver, hearing loss, and tinnitus.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Appellant's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for residuals of a stab wound to the liver is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


